DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 01/07/2021.
Claims 1-20 have been examined and rejected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 together with claim 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 10,944,527 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 are generic to all that is recited in claim 1 of the US patent. That is, claims 1-2 are anticipated by claim 1 of the US Patent.
This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have in fact been patented.
Firstly, the underlined limitation of claim 1 of the instant application is used to determine first resource pool using the second antenna vector. The underlined limitation of claim 1 of the US patent is used to determine the resource pool using both the first antenna vector and the second antenna vector.
Secondly, the italicized limitations in claim 2 of the instant application map to the italicized limitations in claim 1 of the US Patent, with the second signaling is used to determine at least one of occupied frequency domain resources representing the scheduling information of claim 1 of the reference application.
Claim Number
17/143,180 (instant application)
10,944,527 (US Patent)
1
A method for multi-antenna transmission in a user equipment, comprising: 
receiving a first radio signal; and 
receiving a first signaling; 
wherein the first radio signal is transmitted by K antenna port groups; the antenna port group includes a positive integer number of antenna port(s); a first antenna port group is one of the K antenna port groups; the first signaling is used to determine a first time resource pool; a second antenna virtualization vector is associated with the first antenna port group; the second antenna virtualization vector is an antenna virtualization vector available to the user equipment in the first time resource pool; and the K is a positive integer greater than 1; the first radio signal includes one or more of PSS (Primary Synchronization Signal), SSS (Secondary Synchronization Signal), MIB (Master Information Block)/SIB (System Information Block) or CSI-RS (Channel State Information Reference signal); the first signaling is a downlink signaling.
A method for multi-antenna transmission in a user equipment, comprising: 
receiving a first radio signal; and 
receiving a first signaling; 
wherein the first radio signal is transmitted by K antenna port groups; the antenna port group includes a positive integer number of the antenna port(s); a first antenna port group is one of the K antenna port groups; the first signaling is used to determine a first time resource pool; at least one first antenna virtualization vector and a second antenna virtualization vector is associated with the first antenna port group; the first antenna virtualization vector is an antenna virtualization vector available to a transmitter of the first signaling in the first time resource pool; the second antenna virtualization vector is an antenna virtualization vector available to the user equipment in the first time resource pool; the K is a positive integer greater than 1.
2
The method of claim 1, further comprising: receiving a second signaling; and operating a second radio signal in a first time resource sub-pool; 
wherein the operating is receiving, or the operating is transmitting; the second signaling is used to determine the first time resource sub-pool from the first time resource pool; and the second signaling is used to determine at least one of occupied frequency domain resources, an MCS, a HARQ process number, an RV, an NDI and (a) transmitting antenna port(s) of the second radio signal.
The method of claim 1, further comprising: receiving a second signaling; and operating a second radio signal in a first time resource sub-pool; 
wherein the operating is receiving, or the operating is transmitting; the second signaling is used to determine the first time resource sub-pool from the first time resource pool; and the second signaling is used to determine at least one of occupied frequency domain resources, an MCS, a HARQ process number, an RV, an NDI and (a) transmitting antenna port(s) of the second radio signal.


Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites in part: “…receiving a second signaling; and operating a second radio signal in a first time resource sub-pool; wherein the operating is receiving, or the operating is transmitting”. It is not clear whether 1) the UE is receiving or transmitting the second radio signal 2) who is the “transmitter of the second signaling in the first time resource sub-pool”. 3) It is not clear what the limitation “operating” is for, making these claims unclear and hence indefinite.

Claim 7 recites in part: “…transmitting a second signaling; and performing a second radio signal in a first time resource sub-pool; 220160089-PCT-US-DA1 wherein the performing is transmitting, or the performing is receiving;”. It is not clear whether 1) the UE is receiving or transmitting the second radio signal 2) who is the “transmitter of the second signaling in the first time resource sub-pool”. 3) It is not clear what the limitation “performing” is for, making these claims unclear and hence indefinite.

Claim 12 recites in part: “…receiving a second signaling; and a second transceiver, operating a second radio signal in a first time resource sub-pool; wherein the operating is receiving, or the operating is transmitting;”. It is not clear whether 1) the UE is receiving or transmitting the second radio signal 2) who is the “transmitter of the second signaling in the first time resource sub-pool”. 3) It is not clear what the limitation “operating” is for, making these claims unclear and hence indefinite.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472